EXAMINER’S AMENDMENT 
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon further considerations in view of the further amendments and clarifications from the Applicant, filed with the request for continued examination on 11/08/2021, this application was found to be in condition for allowance except for the presence of claims 13-20, non-elected without traverse in the reply of 11/13/2020. Accordingly, claims 13-20 have been CANCELLED. Claims 1-3, 6-12, as amended, as well as the newly added claims 22 and 23, have been allowed. 
To correct minor informalities, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 23, paragraph (ii), after ‘an outlet configured for passing the purified substrate-reagent intermediate product into;, REMOVE -–either----. 
The following is an examiner’s statement of REASONS FOR ALLOWANCE: 
Claims 1-3, 6-12, 22 and 23, as amended, have been found allowable over the prior art, since the prior art of record does not teach nor fairly suggest a chemical reaction apparatus having the structure set forth in the amended claims 1 and 23, where . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798